Citation Nr: 1705317	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  09-10 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for left cubital tunnel syndrome (minor) prior to January 28, 2011 and to a rating in excess of 20 percent from January 28, 2011 onwards.

2.  Entitlement to a rating in excess of 10 percent for left tennis elbow (minor) prior to January 27, 2016, and to a rating in excess of 20 percent from January 27, 2016.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979 and from December 1995 to August 1996, with additional service in the National Guard. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  This appeal was previously remanded for additional development in April 2011, September 2014, and February 2016 and has now been returned to the Board for further adjudication.

Subsequent to the February 2016 Board remand decision, the Agency of Original Jurisdiction (AOJ) increased the Veteran's rating for his left tennis elbow to 20 percent effective January 27, 2016.  See May 2016 rating decision.  Accordingly, the Board has recharacterized the issues on appeal to reflect this partial grant of benefits.  In that May 2016 rating decision, the AOJ also granted a separate rating for limitation of flexion of the left forearm associated with the left tennis elbow and assigned a 0 percent (noncompensable) rating effective from January 27, 2016.  The Veteran did not appeal this award of benefit either as to the rating or effective date.  

In January 2011 the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.  

The issue of entitlement to an increased rating for left tennis elbow is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

Throughout the entire appeal period, the Veteran's left cubital tunnel syndrome was manifested by at worst, moderate paralysis of the ulnar nerve.


CONCLUSIONS OF LAW

1. Prior to January 28, 2011 the criteria for entitlement to a 20 percent rating for left cubital tunnel syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8516 (2016).

2. From January 28, 2011 the criteria for a rating in excess of 20 percent for left cubital tunnel syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8516 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA must provide the Veteran with generic notice of: (1) the type of evidence needed to substantiate the claim; and (2) the process through which disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA has met all statutory and regulatory notice provisions set forth in the VCAA. Prior to initial adjudication, an April 2006 letter satisfied the duty to notify provisions with regard to the Veteran's left cubital tunnel syndrome claim.

As for VA's duty to assist, this duty includes procuring, or helping the claimant procure, service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the record reflects that all of the Veteran's identified relevant post-service treatment records have been procured or submitted as well as relevant personnel records.  Accordingly, VA has satisfied its duty to assist with regard to the procurement of records relevant to the Veteran's claim.

Additionally, according to McLendon v. Nicholson, when required to adequately adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  Such a medical examination is adequate when its conclusions are based on the Veteran's prior medical history and past examinations, and describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Barr v. Nicholson, 21 Vet App. 303 (2007).  A medical examination is "fully informed" when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, although the Veteran was provided an initial VA examination for his left cubital tunnel syndrome in May 2006 that is not adequate for rating purposes, the Veteran was provided two subsequent VA examinations that were adequate for rating purposes, the first of which was provided in August 2015 and the second of which was provided in January 2016.  In support of this conclusion, the Board observes that these examination reports were adequate because they were based on a thorough review of the claims file, include an in-person examination, provide a detailed medical history, and are responsive to the relevant rating criteria at issue in this case, which is discussed further below.  

Additionally, when the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Here, as discussed above, the Veteran's left cubital tunnel syndrome claim was remanded in April 2011, September 2014, and February 2016 for additional development to include the procurement of relevant outstanding records, and to provide the Veteran with contemporaneous VA examinations addressing the current severity of his left cubital tunnel syndrome.  A review of the record reveals that all of the remand directives contained in the April 2011, September 2014, and February 2016 Board decisions have been completed, as detailed in the above discussion of the duty to assist.  Accordingly, the Board finds that VA has substantially complied with all previous remand directives relevant to the Veteran's left cubital tunnel syndrome claim.

Moreover, as noted above, the Veteran had a Board hearing before the undersigned Veterans Law Judge in January 2011.  The January 2011 hearing focused on the elements necessary to substantiate the Veteran's claims, and his testimony and the statements of his representative demonstrate that he had actual knowledge of the elements necessary to substantiate his claims.  See generally Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App. 76 (2012).  Therefore, the Board has met its duty to assist in this regard.

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396 (2009).

II. Governing Evidentiary Principles

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, if the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).  Accordingly, after careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

Below, Part III outlines the statutes, regulations, and case law relevant to claims of entitlement to an increased rating, and applies them to the facts of the Veteran's claim.

III. Increased Rating Claims

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  As such, the Board must consider all potentially applicable diagnostic codes when rating a Veteran's disability.  However, evaluation of the same manifestation of the same disability under various diagnoses, otherwise known as "pyramiding" is to be avoided.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

Additionally, consistent with the benefit-of-the-doubt principle, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  Moreover, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).

A. Schedular Rating for Cubital Tunnel Syndrome

With respect to the Veteran's service-connected left cubital tunnel syndrome, 38 C.F.R. § 4.124a , Diagnostic Code 8516 provides a 10 percent rating for mild incomplete paralysis of the ulnar nerve of the minor extremity and a 20 percent rating for moderate incomplete paralysis. A 30 percent rating is warranted for severe incomplete paralysis, and a 50 percent rating is provided for complete paralysis, which includes the "griffin claw" deformity due to flexor contraction of the ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of the ring finger and little fingers, cannot spread the fingers, cannot adduct the thumb; or flexion of the wrist weakened.  Id.

38 C.F.R. § 4.124a defines the term "incomplete paralysis" as indicating a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

1. Evidence and Analysis

The Board begins its summation of the evidence by addressing the Veteran's relevant lay statements.  At the Veteran's January 2011 Board hearing, he testified that he had gotten nerve blocks for his left cubital tunnel syndrome and that the condition affected him while he slept.  Specifically, he said that he had to try to keep his arm extended while he slept and that this was uncomfortable and woke him up.  He explained that in order to avoid tossing and turning all night and waking his wife, he often slept in another bedroom due to his symptoms.  He also indicated that he used a brace, and explained he had issues with gripping, pinching, and pulling.  The Veteran specifically indicated that he had issues gripping the steering wheel of his car and using tools.  The Veteran explained that these issues had prevented him from maintaining a full-time job, but that he had janitorial work and a casual part-time job through his church.  The Veteran reported that previously he was an electrician, and that he had always worked with his hands.

A review of the Veteran's post-service treatment records reveals July 2000 electromyography (EMG) results that were abnormal, suggesting possible underlying polyneuropathy.  Although the July 2000 EMG evidenced ulnar nerve conduction velocities that were moderately slowed in the left forearm, there was no "electrical evidence of left ulnar neuropathy," and the EMG was interpreted as normal.  At this time the Veteran stated he was currently starting to have some symptoms in some of his left fingers as well.  Upon examination, there was decreased sensation in the left fourth and fifth fingers, as well as mildly weakened grip in the left hand, with somewhat diminished reflexes in the left upper extremity.  An August 2001 EMG produced similar results.

Additionally, the Veteran was treated for pain related to his left arm in January 2005 with a sensory block, and in May 2005, a nerve block was administered to treat his left ulnar nerve neuralgia.  At that time it was noted that his ulnar nerve distribution below his left elbow exhibited decreased sensation and medial elbow allodynia.  Subsequent February and March 2006 VA treatment record indicates that the Veteran reported trouble sleeping due to nerve pain in his elbow, and that he was frequently awaking in pain.  The Veteran also reported constant need of an elbow brace to avoid trauma to his left nerve.  Possible ulnar nerve compression and need for aggressive splinting to control his symptoms were noted, as his current medication regimen was reported to be insufficient to address his symptoms.  An October 2007 VA pain clinic outpatient treatment record noted complaints of pain in the left ulnar nerve distribution for several years, and administration of multiple nerve blocks with temporary pain relief.  Neurological examination reveals reduced motor strength in left grip strength, biceps, triceps, and deltoid, although effort was noted to be questionable.  Reduced pinprick sensation in the left upper extremity was noted, but lack of muscle wasting, or loss of hair or color changes consistent with ulnar neuropathy was noted.  However, the Veteran was assessed to have left upper extremity neuropathic pain syndrome and polyneuropathy based on previous abnormal EMG results.  

A May 2009 VA neurology treatment record contains EMG results interpreted to be essentially normal with no electro-diagnostic evidence of ulnar or median mono-neuropathy.  A January 2010 VA treatment record notes pain and numbness in the left arm and a past medical history of ulnar neuropathy.  November 2010 VA treatment records indicate that the Veteran presented to the emergency room with complaints of pain and tingling in the left arm, shoulder, elbow, and hand.  At that time the Veteran denied weakness, but stated that he could not function properly due to the pain, noting tingling, abnormal sensation, and forearm spasms.  He was prescribed a short course of Lortab.

A March 2011 VA neurology treatment record documents an abnormal study consistent with mild to moderate left ulnar neuropathy at the elbow/cubital tunnel syndrome, with a sensory study that was also consistent of mild carpal tunnel syndrome.  The Veteran's radial and ulnar sensory studies were normal, ruling out a peripheral polyneuropathy, and EMG testing was deemed unnecessary because the nerve conduction studies provided a clear diagnosis of cubital tunnel syndrome.  An August 2011 VA treatment record notes that the Veteran was using both wrist and elbow pads.  Ongoing right hand numbness and elbow discomfort was also noted.  A February 2012 EMG located in the Veteran's Virtual VA folder in his electronic claims file reveals results compatible with moderate ulnar neuropathy, comparable to his March 2011 nerve conduction studies.  The Veteran was noted to exhibit muscles "demonstrat[ing] some large amplitude, denervating injury, such as ulnar neuropathy at the elbow or carpal tunnel syndrome."

Moreover, the Veteran had another EMG of his left elbow, wrist, and hand in August 2014.  The Veteran reported pain and numbness in his left hand that was worsening,  The Veteran's strength grip was noted to be a 3/5, and his EMG indicated moderate left ulnar neuropathy at the elbow, with no significant changes from his last EMG study, and no significant change in ulnar sensory or motor studies.  A diagnosis of left hand arthritis was noted in a January 2016 VA rheumatology consultation, and symptoms including finger locking, frequent burning pain after knocking his elbow, and medial distribution of median pain in his left hand at night were documented.  These symptoms were noted to be likely largely impacted by both the Veteran's cubital tunnel and carpal tunnel conditions.  The Veteran was noted to continue use of an elbow pad and wrist brace, with tenderness of the cubital tunnel with radiation into the ulnar distribution.

As for VA examination reports of record, although the May 2006 VA examination report did not provide sufficient information to be adequate for rating purposes because it did not provide any information as to nerve paralysis, it did indicate that the Veteran's left cubital tunnel syndrome had significant effects on his occupational activities, specifically janitorial work, because it impacts his ability to lift and carry due to decreased strength and upper extremity pain.  The May 2006 VA examiner also noted a moderate effect on chores, exercise, sports and recreation, as well as a mild effect on shopping.  Numbness from the posterior elbow down the forearm into the fingertips of the Veteran's fourth and fifth fingers was noted, as was decreased grip strength.  The Veteran's muscle strength was normal, with decreased sensory response to light touch over the left forearm, palm, and fourth and fifth fingers.

A February 2013 VA examination report of the Veteran's left hand and fingers indicates that the Veteran has arthritis of the left hand.  At that examination, the Veteran reported constant deep pain within his thumb, and constant use of a hand brace.  Numbness of the left hand and fingers with sharp shooting pains that radiated upward into the interior left wrist was noted, as were flare-ups when pulling, grasping, gripping, and during flexion, and extension.  Evidence of painful motion of all five fingers of the left hand was noted, with a gap of less than one inch between the thumb pad and the rest of the Veteran's fingers noted, with no additional limitation of motion upon repetition, and functional loss in the form of less movement than normal.  Pain upon palpation (touch) was noted, with decreased muscle strength in the left hand.  Constant use of a brace was noted.  X-ray findings were consistent with degenerative or traumatic arthritis.  The Veteran was noted to be affected in his abilities to perform general maintenance work at his church.  However, it was noted that the Veteran's nerve related symptoms and left hand arthritis were etiologically distinct.

Another VA examination of the Veteran's left forearm and elbow was completed in August 2015.  This VA examination report noted the same effects on lifting, twisting, puling, pinching and gripping due to the Veteran's left elbow, as well as pain and swelling with overuse.  Painful motion was noted upon examination of the Veteran's service-connected tennis elbow condition.  Examination of the Veteran's peripheral nerves noted left cubital tunnel syndrome and left carpal tunnel syndrome, and also made note of the Veteran's service-connected left tennis elbow.  The Veteran reported waking up during the night with left hand pain and numbness and tingling, and fatigue in his left wrist and hand grip with ten to fifteen minutes of work.  The Veteran was noted to be right-hand dominant.  Moderate constant pain and severe intermittent dull pain was noted in the left upper extremity with severe paresthesias and severe numbness.  The Veteran exhibited normal muscle strength, and hypoactive reflexes in his left upper extremity.  A sensory exam revealed decreased sensation to light touch on the left hand and fingers and inner and outer forearm.  Using his right upper extremity for comparison, reduction of muscle mass of approximately 50 percent attributable to peripheral neuropathy was noted.  The examiner noted moderate incomplete paralysis of the left median and ulnar nerves.  Constant use of a left elbow pad and left wrist brace was noted.  

A January 2016 VA examination of the Veteran's left elbow continues to note the Veteran's numbness, pain, and tingling, from his elbows to his hands, as well as moderate left ulnar neuropathy and prolonged left median nerve conduction.  A separate January 2016 VA examination of the Veteran's left carpal tunnel syndrome noted reported locking of the Veteran's second and third fingers and pain consistently worse with activity but better with rest.  Range of motion testing of the left hand fingers was normal, although pain on finger flexion, finger extension and thumb opposition was noted.  The examiner also indicated that there was localized tenderness across the Veteran's entire hand.  The Veteran was able to perform repetitive use testing without additional functional loss.  The examiner noted that the Veteran's examination was medically consistent with the Veteran's lay statements describing functional loss during flare-ups.  A reduction in muscle strength was noted, as was the constant use of compression gloves.  Occupational effects described include limitations for repetitive movement of the hand and heavy lifting.  A separate diagnosis of the Veteran's wrist revealed chronic left wrist sprain, with normal range of motion, and pain on palmar flexion, dorsiflexion, ulnar deviation, and radial deviation, with no decrease in muscle strength.  A brace was noted for the Veteran's carpal tunnel syndrome.  

Additionally, January 2016 examination of the Veteran's peripheral nerves revealed no constant pain in the left upper extremity, with moderate paresthesias and numbness, an improvement from the August 2015 VA examination.  Dull, intermittent pain remained moderate, consistent with the August 2015 VA examination report.  Recorded muscle strength remained normal.  Reflexes and sensory testing yielded normal results.  The examiner indicated that the Veteran's ulnar and median nerves exhibited incomplete paralysis of moderate severity, consistent with the August 2015 VA examination report.  Occupational limitations of repetitive left upper extremity movements and heavy lifting, pushing, or pulling were noted.  Finally, an August 2016 VA examination report notes a diagnosis of non-service connected left shoulder arthritis exhibited by mild degenerative changes and limitation of motion accompanied by pain.

As a preliminary matter, the Board notes that the Veteran has several conditions of the left upper extremity that cause him pain, including service-connected left tennis elbow, cubital tunnel syndrome, and carpal tunnel syndrome, and non-service connected left hand arthritis.  In assigning the rating below, the Board will not be considering limitation of motion and other symptoms that have been specifically attributed to the Veteran's left tennis elbow, as the Veteran is currently receiving a separate disability evaluation for that condition under other rating codes.  Therefore, although the Board will be considering the Veteran's overall functional loss and pain symptoms, it will be assigning a rating that is consistent with the specific symptoms reported by the Veteran with regard to his nerve pain, as separate and distinct from his left tennis elbow, which is not a peripheral nerve condition.  As for the Veteran's left carpal tunnel syndrome and cubital tunnel syndrome, because both are peripheral nerve conditions, there is significant overlap in neurological symptoms, and the Veteran's current disability evaluation for his service-connected carpal tunnel syndrome is non-compensable, the Board finds that it may consider the totality of the Veteran's neurological symptoms including pain, numbness, and tingling together without compensating him for the same symptom twice.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (finding that evaluation of the same manifestation of the same disability under various diagnoses, otherwise known as "pyramiding," is to be avoided).

Here, the Board finds that although the Veteran did not have EMG testing consistent with moderate incomplete paralysis of the ulnar nerve until February 2012, as demonstrated by the findings of the March 2011 nerve conductions studies, EMG testing was not required to diagnose the Veteran with cubital tunnel syndrome, and there is no indication in any of the Veteran's VA examination reports that the severity of the Veteran's cubital tunnel syndrome can only be assessed by EMG testing.  Accordingly, as the March 2011 nerve conduction studies were consistent with mild to moderate ulnar neuropathy, and the Veteran's symptoms as reported throughout the appeal period are consistent with the lay symptoms he reported at his January 2011 Board hearing, and are consistent with the symptoms reported at the time of the March 2011 nerve conduction studies, according the Veteran the benefit of the doubt, the Board finds that for the appeal period prior to January 28, 2011 the Veteran's cubital tunnel syndrome meets the criteria for a 20 percent rating under Diagnostic Code 8515 due to moderate incomplete paralysis of the ulnar nerve.  In so finding, the Board notes that it has considered the next highest rating of 30 percent, but finds no evidence of severe incomplete paralysis of the ulnar nerve at any point in the appeal period.

As for the Veteran's left cubital tunnel syndrome subsequent to January 28, 2011, given the Veteran's left cubital tunnel syndrome was manifested by at worst, moderate incomplete nerve paralysis with accompanying symptoms, the Board finds that the criteria for a rating in excess of 20 percent have not been met.  In so finding, the Board has considered the next highest rating of 30 percent, but notes that although the August 2015 VA examination report documented severe intermittent dull pain in the left upper extremity with severe paresthesias and severe numbness, the VA examiner at that time indicated only moderate incomplete paralysis of the left ulnar nerve as did subsequent VA examinations.  Additionally, subsequent VA examinations also demonstrated a reduction in intermittent pain, paresthesias and numbness to a moderate level.  As such, a rating in excess of 20 percent for the Veteran's left cubital tunnel syndrome subsequent to January 28, 2011 is not warranted, and consequently the appropriate rating for the entire appeal period is 20 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8516 (2016).

B. Extraschedular Considerations

Certain exceptional or unusual circumstances may warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321 (b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  However, ordinarily only the rating schedule will apply unless there are exceptional or unusual factors which would render application of it impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate; if the schedular evaluations are inadequate, the Board proceeds to the second step.  Id.  At the second step, the Board must determine whether the claimant's disability picture exhibits factors described by or related to the "governing norm[s]" set forth by 38 C.F.R. § 3.321 (b)(1), the regulation under which extraschedular ratings are assigned.  Id.  Namely, those governing norms are "marked interference with employment" or "frequent periods of hospitalization."  See id.  If the Veteran's disability picture exhibits these governing norms, the Board proceeds to the third step.  Id.  At the third and final step, the Board refers the Veteran's claim to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, the veteran's disability picture requires the assignment of an extraschedular rating.  Id. 

With respect to the first step of the three part inquiry set forth in Thun v. Peake, 22 Vet App 111 (2008), the evidence in this case does not show an exceptional disability picture such that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptoms of the Veteran's cubital tunnel syndrome and the established criteria found in the rating schedule for this disability demonstrates that the schedular ratings for each of these disabilities reasonably describes his symptoms.  Further, as indicated by 38 C.F.R. § 4.1  "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  In support of this finding, the Board notes that the schedular criteria accounts for a range of incomplete paralysis of the ulnar nerve, and that the Veteran symptoms prior to January 28, 2011, to include intermittent numbness and pain causing sleep interference and difficulty in gripping and grasping among other functional effects, do not present a disability picture more severe than the symptoms caused by moderate incomplete nerve paralysis, such that the Veteran's symptoms could be considered an "exceptional" disability picture.  Additionally, the Board acknowledges the Veteran uses multiple assistive devices due to his neurological conditions.  However, the Board finds that because assistive devices do not constitute symptoms, use of them alone does not warrant an extraschedular rating.

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition. Accordingly, this case does not present an exceptional circumstance under which extraschedular consideration is required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.

C. TDIU

A total disability rating based on individual unemployability (TDIU) is not warranted because the Veteran does not contend and the evidence does not show that his service-connected disabilities render him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  In so finding, the Board acknowledges that at the Veteran's January 2011 Board hearing he indicated that his prior and current employment experience involves working with his hands, and that he was at that time prevented from pursuing full-time work, he did not indicate that his part-time janitorial work and maintenance work at his church were less than substantially gainful employment.  Additionally, a March 2016 VA psychology note indicated that the Veteran reported working at least forty hours a week, and has maintained his janitorial and maintenance employment despite difficulty using mops and brooms, among other challenges.


ORDER

Entitlement to a rating in of 20 percent, but not higher, for left cubital tunnel syndrome prior to January 28, 2011 is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a compensable rating in excess of 20 percent for left cubital tunnel syndrome from January 28, 2011 onwards is denied.


REMAND

Unfortunately, due to reasons that follow, a remand of the Veteran's left tennis elbow claim is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate due process and claim development assistance.

As discussed above, this claim was most remanded in April 2011, September 2014, and February 2016 for additional development to include provision of a VA examination of the Veteran's left tennis elbow.  Although the record reveals that such an examination report was procured in August 2015 and January 2016, both of those VA examination reports documented pain on motion of the left elbow, and the Veteran was recently assigned a non-compensable rating for limitation of flexion of the left arm in a May 2016 rating decision.  However, neither of the relevant VA examination reports discussed above indicate whether the Veteran's range of motion results as recorded constitute active or passive motion, and only one set of range of motion testing appears to have been conducted.  This is relevant because recently the United States Court of Appeals for Veterans Claims (the Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Correia v. McDonald, 28 Vet. App. 158 (2016).  Pertinently, 38 C.F.R. § 4.59, which addresses musculoskeletal claims manifested by painful motion, indicates that "the joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  Accordingly, because the VA examination reports discussed above did not indicate whether range of motion results as recorded involved active or passive motion, and painful motion of the elbow is documented by the record, the Board finds that remand of this claim is required to conduct the range of motion testing required consistent with the Court's decision in Correia.  Additionally, the Board observes that if possible, the degree at which the Veteran experiences painful motion should be recorded, consistent with Mitchell v. Shinseki, 25 Vet. App. 32, 37-38 (2011), and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding relevant VA treatment records and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his left tennis elbow disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.  

b. Taking into account the evidence in the claims file and the Veteran's lay statements, the examiner must determine the current severity of the Veteran's left tennis elbow disability and its impact on his daily activities and ability to work. 

i.  In assessing the Veteran's left tennis elbow disability, the examiner should test the range of motion for both the Veteran's left and right elbow joints during active motion, passive motion, weight-bearing, and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

3. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


